            Case 1:21-cr-00286-BAH Document 24 Filed 05/25/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :       Case No. 21-cr-286
                                              :       Chief Judge Beryl A. Howell
GRADY DOUGLAS OWENS,                          :
                                              :
                       Defendant.             :


            GOVERNMENT’S NOTICE OF FILING OF EXHIBITS PURSUANT
                       TO LOCAL CRIMINAL RULE 49

       The United States hereby gives notice, pursuant to Local Criminal Rule 49 and for clarity

of the record, of the following exhibits that were provided to the Court and all counsel in relation

to Defendant’s Motion for Revocation of Detention Order Pursuant to 18 U.S.C. § 3145(b) (ECF

No. 13), the Government’s Response to Defendant’s Motion (ECF No. 14), the Defendant’s Reply

(ECF No. 15), the Government’s Supplemental Brief (ECF No. 20), and Defendant’s

Supplemental Brief (ECF No. 23). The exhibits are as follows:

       1.       Government Exhibit 2 referenced in its Response (ECF No. 14) was provided to

the Court and opposing counsel via USAfx on April 30, 2021.

       2.       Defense Exhibit A referenced in his Reply (ECF No. 15) was provided to the Court

and opposing counsel via USAfx on May 5, 2021.

       3.       Government Exhibit 3 referenced in its Supplemental Brief (ECF No. 20) was

provided to the Court and opposing counsel via USAfx on May 7, 2021.

       4.       Government Exhibit 4 referenced in its Supplemental Brief (ECF No. 20) was

provided to the Court and opposing counsel via USAfx on May 7, 2021.




                                                  1
         Case 1:21-cr-00286-BAH Document 24 Filed 05/25/21 Page 2 of 2




                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793


                                     By:               /s/
                                             JENNIFER M. ROZZONI
                                             Assistant United States Attorney
                                             Detailee
                                             NM Bar No. 14703
                                             201 3rd Street, Suite 900
                                             Albuquerque, NM 87102
                                             jennifer.m.rozzoni@usdoj.gov
                                             (505) 350-6818


I HEREBY CERTIFY that I filed the foregoing
pleading electronically through the CM/ECF system
which caused the parties or counsel of record to be
served by electronic means, as reflected on the Notice
of Electronic Filing, and other methods of service as
indicated therein on May 26, 2021.


       /s/
JENNIFER M. ROZZONI
Assistant United States Attorney




                                                2
